IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                           March 4, 2008

                                     No. 07-30624                     Charles R. Fulbruge III
                                   Summary Calendar                           Clerk


WESLEY KEVIN GIVS

                                                  Plaintiff - Appellant
v.

CITY OF EUNICE; LYNN LEJEUNE, Individually and as mayor of the City
of Eunice

                                                  Defendants - Appellees



                   Appeal from the United States District Court
                      for the Western District of Louisiana
                              USDC No. 6:05-CV-788


Before REAVLEY, SMITH, and BARKSDALE, Circuit Judges.
PER CURIAM:*
       Wesley Givs filed suit against the City of Eunice and its mayor, alleging
a slew of discrimination claims. The defendants filed for summary judgment.
The district court, in a thorough opinion, granted the motion. Givs now appeals.
After reviewing the record, we confirm that the defendants were entitled to
judgment as a matter of law. AFFIRMED.



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.